Case: 18-12990    Date Filed: 01/14/2020   Page: 1 of 3




                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-12990
                         ________________________

                      D.C. Docket No. 1:14-cv-24887-PAS

In re: Application of Hornbeam Corporation’s Request for Discovery Pursuant to
28 U.S.C. 1782

HORNBEAM CORPORATION,
BRACHA FOUNDATION,
VADIM SHULMAN,

                                                Intervenors-Appellees,

versus

HALLIWELL ASSETS, INC.,
PANIKOS SYMEOU,

                                                 Intervenors-Appellants.

                         ________________________

                               No. 18-14104
                         ________________________

                      D.C. Docket No. 1:14-cv-24887-LFL

In re: Application of Hornbeam Corporation’s Request for Discovery Pursuant to
28 U.S.C. 1782
                Case: 18-12990       Date Filed: 01/14/2020       Page: 2 of 3


HORNBEAM CORPORATION,
BRACHA FOUNDATION,
VADIM SHULMAN,

                                                         Intervenors-Appellees,

versus

CC METALS AND ALLOYS, LLC,
FELMAN PRODUCTIONS, LLC,
FELMAN TRADING, INC.,
GEORGIAN AMERICAN ALLOYS, INC.,
MORDECHAI KORF,
OPTIMA FIXED INCOME, LLC,
OPTIMA GROUP, LLC,
OPTIMA INTERNATIONAL OF MIAMI, INC.,
OPTIMA VENTURES, LLC,

                                                         Interested Parties - Appellants,

HALLIWELL ASSETS, INC.,
PANIKOS SYMEOU,

                                                         Intervenors - Appellants.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                     (January 14, 2020)

Before JORDAN and NEWSOM, Circuit Judges, and WRIGHT, * District Judge.




*
  Honorable Susan W. Wright, Senior United States District Judge of the United States District
for the Eastern District of Arkansas, sitting by designation.
                                               2
              Case: 18-12990     Date Filed: 01/14/2020   Page: 3 of 3


PER CURIAM:

      Halliwell Assets, Inc. and Panikos Symeou appeal from the district court’s

order permitting and modifying discovery sought by Hornbeam Corp. under 28

U.S.C. § 1782. After we heard oral argument in this appeal, Hornbeam stated—in a

filing submitted to a district court in New York—that it had changed its litigation

strategy and now would not be instituting legal proceedings in the British Virgin

Islands. See Hornbeam Corp.’s Mot. to Amend Second Am. Protective Order, D.E.

187 at 1–2, 4–5, in In re Application of Hornbeam, Corp., No. 1:14-mc-00424 (VSB)

(S.D.N.Y.). The appellants moved to supplement the record with this filing, and we

granted that motion without objection from Hornbeam.

      We can “take judicial notice of subsequent developments in cases that are a

matter of public record and are relevant to the appeal.” Rothenberg v. Sec. Mgmt.

Co., Inc., 667 F.2d 958, 961 n.8 (11th Cir. 1982) (citing cases). Given Hornbeam’s

recent concession that legal proceedings in the British Virgin Islands will not be

instituted, the discovery allowed by the district court is not for use in a foreign

proceeding. See In re Clerici, 481 F.3d 1324, 1331–32 (11th Cir. 2007). We

therefore vacate the § 1782 order being appealed, see D.E. 209, and remand for the

district court to decide in the first instance whether the discovery already obtained

should be destroyed as the appellants request.

      VACATED AND REMANDED.


                                         3